FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ELIZABETH AIDA HASKELL;                  
REGINALD ENTO; JEFFREY PATRICK
LYONS, JR.; AAKASH DESAI, on
behalf of themselves and others
similarly situated,
                                                No. 10-15152
                Plaintiffs-Appellants,
                  v.                             D.C. No.
                                             3:09-cv-04779-CRB
KAMALA D. HARRIS, Attorney
                                                   ORDER
General of California; EVA
STEINBERGER, Assistant Bureau
Chief for DNA Programs,
California Department of Justice,
             Defendants-Appellees.
                                         
                      Filed July 25, 2012


                            ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Fed.
R. App. P. 35(a) and Circuit Rule 35-3. The three-judge panel
opinion shall not be cited as precedent by or to any court of
the Ninth Circuit.

   Judges Nguyen, Watford and Hurwitz did not participate in
the deliberations or vote as to whether the case should be
taken en banc.


                              8561